Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	In view of new claims filed on 05/23/2022 and further search, Claims 1-20 are allowed over prior art.
            The following is a statement of reasons for the indication of allowable subject matter:    It’s interpreted, the prior art of record either singularly or in proper combination fails to teach wherein an outside device located outside of the controlled environment; receiving, over the first connection, an authorization message from the monitoring server; based on the authorization message, transmitting a second call request over a second connection to establish the call; responsive to transmitting the second call request, establishing the call over the second connection with the outside device; and monitoring, by the client control application.
	Prior art teaches provides an inbound call connection request may be received from a non-
resident, directed to a controlled-environment facility resident and/or the resident's device and a system,
method, and computer program product for managing cellular usage in controlled areas. For example, in
one embodiment, a method executed by a cellular monitoring system is disclosed for managing cellular
usage in a prison facility.
	However, the prior art fails to teach the claimed limitation wherein an outside device located outside of the controlled environment; receiving, over the first connection, an authorization message from the monitoring server; based on the authorization message, transmitting a second call request over a second connection to establish the call; responsive to transmitting the second call request, establishing the call over the second connection with the outside device; and monitoring, by the client control application. Therefore, the prior art of record either singularly or in combination fails to teach the above claimed limitations for claim 1, 11  and 19 is therefore the reason for allowance. All dependent claims are therefore allowed under same reasons set forth above
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/Primary Examiner, Art Unit 2647